Citation Nr: 0520729	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for fracture, left 
calcaneus, post operative, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in September 2002.  This case was previously before the Board 
and was remanded in November 2003.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as fracture, left calcaneus, post operative, 
is productive of marked limitation of motion with no evidence 
of ankylosis.

2.  The veteran's service-connected left foot dysesthesias, 
medial plantar cutaneous nerve, is productive of tingling and 
a shock sensation with no evidence of diminished sensation to 
pin prick, vibration or temperature.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for fracture, left calcaneus, post 
operative, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5010, 5237 (2004).

2.  The criteria for entitlement to a disability rating of 10 
percent, but no higher, for dysesthesias, medial plantar 
cutaneous nerve, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8522 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The March 2001, January 
2004, October 2004, and January 2005 letters informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining and the 
relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Moreover, the January 2005 letter expressly 
advised the veteran to provide any evidence in his 
possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in March 2001 and the initial rating 
decision was issued to the veteran in August 2001.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
The Board finds that there has been substantial compliance 
with the duty to assist provisions set forth in the 
applicable law and regulation.  As the veteran has been 
afforded several VA examinations, the Board believes that 
there is sufficient medical evidence of record to decide the 
claim and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left ankle disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's left ankle disability is currently rated under 
Diagnostic Codes 5010/5273.  The Board notes that Diagnostic 
Code 5010 states that arthritis due to trauma is to be rated 
as degenerative arthritis.  Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Codes 5003, 5010.

The medical evidence of record includes a July 2001 VA 
examination report.  The report shows that the veteran 
complained of pain and swelling in the left ankle with no 
tingling, numbness or instability.  Physical examination 
revealed that the veteran favors the right foot noticeably.  
There was no evidence of erythema or edema.  There were two 
well-healed surgical scars.  There was no pain on palpation 
of the left foot and ankle.  Range of motion, both plantar 
and flexion, were to 45 degrees.  Sensation was intact.  
There was pain on motion with dorsiflexion.  The diagnosis 
was degenerative joint disease, left ankle and foot, 
secondary to fracture of left calcaneous.  An October 2002 VA 
examination report shows that the veteran complained of his 
left ankle "giving out" and of stiffness in the ankle in 
the morning.  On physical examination, the veteran had normal 
gait and could walk on his heels and toes.  The examiner 
noted that the veteran had Tinel's testing on the left, 
specifically behind the medial malleolus, with tingling in 
his forefoot and kind of a shock sensation from the nerve 
entrapment.  Ankle dorsiflexion was to 5 degrees right and 
left.  Plantar flexion was to 50 degrees right and left.  The 
diagnoses were residuals of left calcaneal fracture, status 
post open reduction internal fixation, left ankle, secondary 
to diagnosis number one and possible nerve entrapment, medial 
aspect of the left ankle, secondary to diagnosis one.

Finally, the record shows that the veteran underwent an 
additional VA examination in February 2004.  At this 
examination, the veteran complained of pain in his ankle and 
that increased activity increased his ankle pain.  On 
physical examination, the heel and ankle demonstrated some 
instability.  He had a lateral incisional scar of the left 
ankle measuring 9 cm and a medial scar measuring 5 cm.  Range 
of motion was as follows:  plantar flexion to 55 on the right 
and to 50 on the left, dorsiflexion to 11 degrees on the 
right and to 9 degrees on the left.  Sensation was intact to 
pin prick, vibration and temperature.  He did have Tinel's 
over the medial ankle and heel, over the plantar cutaneous 
nerve.  The diagnoses were arthritis of the talocalcaneal 
joint on the left, left calcaneal fracture, and status post 
open reduction internal fixation left calcaneus with 
dysesthesia at the medial plantar cutaneous nerve.  The Board 
acknowledges an October 2004 VA consultation but notes that 
it does not contain any objective evidence of any increase in 
severity of the veteran's left ankle disability since the 
February 2004 VA examination.

The Board initially notes that the veteran's left ankle 
disability is currently rated at 20 percent.  This is the 
highest rating available for an ankle disability under 
Diagnostic Codes 5271-5274.  The Board also notes that the 
provisions of 38 C.F.R. § 4.40 do not apply when a veteran is 
already rated at the maximum rating for limitation of motion.  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  The only other 
rating code available for rating an ankle disability is 5270, 
and ratings higher than 20 percent are available under this 
Diagnostic Code.  However, a disability rating under 
Diagnostic Code 5270 is only appropriate when there is 
ankylosis of the ankle.  None of the medical evidence of 
record shows ankylosis of the veteran's left ankle.  Thus, 
this Diagnostic Code is not applicable to the veteran's 
service-connected left ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274.  As such, the Board 
finds that a disability rating in excess of 20 percent for 
fracture, left calcaneus, post operative, is not warranted.

At this point the Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  The Board notes that the October 2002 and 
February 2004 VA examination reports show positive Tinel's 
sign involving the medial ankle and the plantar cutaneous 
nerve.  The February 2004 VA examination report diagnoses the 
veteran with dysesthesia and the October 2002 VA examination 
report shows that the veteran describes his dysesthesia 
symptoms as tingling and a sort of shock sensation.

The VA examination reports appear to indicate that the nerve 
impairment is associated with the foot disability.  The Board 
finds that the veteran's left ankle disability is manifested 
by distinct neurological symptoms, separate from the 
orthopedic symptoms for which he is already rated under 
Diagnostic Codes 5010 and 5273.  Thus, the Board now turns to 
rating the veteran's neurologic symptoms associated with his 
left ankle disability.  The Board notes that under Diagnostic 
Code 8523, mild paralysis of the musculocutaneous nerve 
results in a non compensable rating, moderate paralysis of 
the musculocutaneous nerve results in a 10 percent rating, 
and severe paralysis of the musculocutaneous nerve results in 
a 20 percent rating.  See 38 C.F.R. § 4.124(a), Diagnostic 
Code 8522.  The Board notes that the evidence of record shows 
that the veteran's neurologic disability of the left ankle 
involves tingling and a shock sensation with no evidence of 
diminished sensation to pin prick, vibration or  temperature.  
Thus, after resolving all benefit of the doubt in favor of 
the veteran, the Board finds that a 10 percent rating for 
moderate paralysis of the musculocutaneous nerve is 
warranted.  However, the evidence of record does not show 
that the veteran's neurological symptoms associated with his 
left ankle disability are so severe as to warrant a 20 
percent for severe paralysis of the musculocutaneous nerve.

Finally, the Board notes under Esteban v. Brown that a 
separate, additional rating may be assigned if the veteran's 
disability is manifested by a scar that is poorly nourished 
with repeated ulceration, a scar that is tender and painful 
on objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, in the 
present case, the medical evidence does not demonstrate that 
the ankle scars are tender, painful, poorly nourished, or 
repeatedly ulcerated or that they result in any limitation of 
function.  In fact, the July 2001 VA examination report notes 
that the veteran's ankle scars were well healed.  Also, none 
of the medical evidence of record shows that the veteran 
complains of any tenderness or pain associated with the 
scars.  Accordingly, the Board finds no basis for assigning a 
separate rating for the scars.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than rendered herein.


ORDER

A disability rating in excess of 20 percent is not warranted 
for the veteran's fracture, left calcaneus, post operative.  
To this extent, the appeal is denied.  

A disability rating of 10 percent, but no higher, for left 
foot dysesthesias, medial plantar cutaneous, is warranted.  
To this extent, the appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


